DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 8/16/2022. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-11, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schultink et. al. (US 2009/0031683A1) (hereinafter “Schultink”) in view of Schultink et. al. (US 6171369 B1)(hereinafter “Schultink 2”).
Regarding claims 1 & 19, Schultink reference teaches a vacuum cleaner filter bag (see Title) comprising;
an interior- enclosing wall of an air-permeable material and an inlet opening introduced into the wall (see paragraph 0001 and or paragraph 0005 and or paragraph 0016; a vacuum cleaner filter bag of air permeable material will provide an interior enclosing wall of the air permeable material and an inlet opening of the bag defined by the wall), wherein the air-permeable material comprises at least one layer of a nonwoven fabric comprising powdery or fibrous recycled material from textile manufacturing (see paragraph 0005 and or paragraph 0016; nonwoven fabric layer is used in the production that would not be different from the structure of nonwoven fabric recycled from textile manufacturing and is a product by process limitation). Schultink reference teaches a vacuum cleaner filter bag having a nonwoven fabric with a density of 0.0200 (see Table 1, Row 6). Schultink teaches that the lower density facilitates to achieve high dust storage capacity (see paragraph 0004).
Schultink does not teach where the at least one layer of the nonwoven fabric comprising a powdery or fibrous recycled material has a density from 0.005 g/cm3 to 0.03 g/cm3 (claim 1) or from 0.007 g/cm3 to 0.02 g/cm3 (claim 19); and the powdery or fibrous recycled material comprising up to 95 wt. % of the powdery or fibrous recycled material or seed fibers and at least 5 wt. % of bonding fibers
Regarding where the density of the nonwoven fabric comprising powdery or fibrous recycled material has a density from 0.005 g/cm3 to 0.03 g/cm3 (claim 1) or from 0.007 g/cm3 to 0.02 g/cm3 (claim 19); Schultink teaches that the density of the filter material is a result effective variable relating to achieving high dust storage capacity (see paragraph 0004] it is the object of the present invention to indicate a filter bag, the filter material of which, in comparison with those described in the state of the art, has a particularly low bulk density in order to achieve a superior dust storage capacity.”). Schultink further teaches a vacuum cleaner filter bag having a density of 0.0200 (see Table 1, Row 6).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.
There is no established criticality or evidence showing an unexpectedly good result occurring from the claimed parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to adjust the density of the nonwoven fabric comprising powdery or fibrous recycled material within the claimed range in order to obtain a workable product that is has been optimized for flowrate and dust storage capacity. MPEP 2144.05.II.B.
Regarding where the powdery or fibrous recycled material comprising up to 95 wt. %of the powdery or fibrous recycled material or seed fibers and at least 5 wt. % of bonding fibers; Schultink 2 teaches the powdery or fibrous recycled material in a range of 5-85% (see Column 9 Lines 58 to Column 10 Line 3) and a binder present in a range of 10-30 wt.% (see Column 9 Lines 58 to Column 10 Line 3) to achieve high dust storage capacity. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Schultink reference to include the fibrous material and binder with the desired range in wt% in order to obtain a high dust storage capacity as taught by Schultink 2.
As to the use of recycled plastics, it is directed to a product by process limitation and would not produce any structural difference in the vacuum cleaner filter bag produced from the synthetic fibers. See MPEP 2113.
Regarding claim 4, Schultink and Schultink 2 teach the bag of claim 1.
Schultink reference further suggests providing staple fiber length of between 3 and 70 mm (See Schultink [0053]). Schultink 2 suggests that the staple fiber length of 5-20 mm in order to provide for an effective filter material (see column 10 Lines 20-35) Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to use a bonding fiber staple length of between 2-75 mm in Schultink and Schultink 2 in order to achieve the predictable result of producing an effective filter material as taught by Schultink 2. See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
Regarding claim 5, Schultink and Schultink 2 teaches the vacuum cleaner bag of claim 1.
Although Schultink does not mention the composition of a bonding fiber, Schultink 2 further teaches that the bonding fibers comprise bicomponent fibers consisting of a core consisting of a first thermoplastic material and a sheath consisting of a second thermoplastic material which melts at lower temperatures than the first thermoplastic material, wherein the core consists or both the core and the sheath consist of one recycled plastic or several recycled plastics (see column 7 Line 22-39). Schultink demonstrates that this fiber produces a less compacted, more open and breathable structure (see column 7 Lines 22-39)Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effective filed to provide a bonding fiber consisting of a core consisting of a first thermoplastic material and a sheath consisting of a second thermoplastic material which melts at lower temperatures than the first thermoplastic material, wherein the core consists or both the core and the sheath consist of one recycled plastic or several recycled plastics in Schultink and Schultink 2 in order to produces a less compacted, more open and breathable structure as taught by Schultink 2.
As to the use of recycled plastics, it is directed to a product by process limitation and would not produce any structural difference in the vacuum cleaner filter bag produced from the synthetic fibers. See MPEP 2113.
Regarding claim 6, Schultink and Schultink 2 teaches the vacuum cleaner bag of claim 1.
Schultink further discloses that the air-permeable material is constructed in several layers, the air- permeable material having, in addition to the at least one layer of nonwoven fabric which comprises powdery or fibrous recycled material, at least one further layer comprising or made of a nonwoven fabric or a fiber web, wherein at least one, several or all of the additional layers comprise(s) one or more recycled plastics (see paragraph 0018 and there is no structural difference between a filter bag made of synthetic fiber and recycled material and the limitation directed to the recycled material is a product by process limitation). Schultink explains that these multiple layers provide support (See Schultink [0018]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide for layer(s), including nonwoven fabric, in Schultink and Schultink 2 in order to provide support as taught by Schultink.
As to the use of recycled plastics, it is directed to a product by process limitation and would not produce any structural difference in the vacuum cleaner filter bag produced from the synthetic fibers. See MPEP 2113.
Regarding claim 7, Schultink and Schultink 2 teaches the vacuum cleaner bag of claim 1.
Schultink further discloses that the air-permeable material is consist of at least one fine filter layer, at least one capacity layer and optionally at least one support layer, wherein at least one or all of the optional support layers or at least one or all of the fine filter layers comprise nonwoven fabrics which are made of a recycled plastic or several recycled plastics at least one of the capacity layers comprise or are made of the nonwoven fabric comprising powdery or fibrous recycled material (see Figure 1 to Figure 9 for different embodiments or paragraph 0018-0031 and there is no structural difference between a filter bag made of synthetic fiber and recycled material and the limitation directed to the recycled material is a product by process limitation). Schultink explains that providing these layers provide different filter properties to achieve better results (See Schultink paragraph 0018). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide these layers in order to provide different filter properties to achieve better results as taught by Schultink.
As to the use of recycled plastics, it is directed to a product by process limitation and would not produce any structural difference in the vacuum cleaner filter bag produced from the synthetic fibers. See MPEP 2113.
Regarding claim 8, Schultink and Schultink 2 teaches the vacuum cleaner bag of claim 7.
Schultink further discloses that the support layer is a spunbond nonwoven fabric or scrim (see paragraph 0016), b) the air-permeable material comprises 1 to 3 support layers made of recycled polymers such as polyester, in case of at least two support layers, and a total grammage of the sum of all the support layers is 10 to 240 g/m2 or c) all support layers are made of one recycled plastic or several recycled plastics. Schultink explains that the support layer made of a spunbond nonwoven fabric or scrim provides different desired mechanical properties (See Schultink paragraph 0018). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the support layer made of spunbond nonwoven fabric or scrim in Schultink and Schultink 2 reference in order to provide different mechanical properties as taught by Schultink.
As to the use of recycled plastics, it is directed to a product by process limitation and would not produce any structural difference in the vacuum cleaner filter bag produced from the synthetic fibers. See MPEP 2113.
Since the claim limitation is in an alternative form of either a, b, or c so addressing one limitation fulfills the basis for rejection of the claim
Regarding claim 9, Schultink and Schultink 2 teaches the vacuum cleaner bag of claim 7, Schultink further discloses that the air permeable material comprises 1 to 5 fine filter layers (see paragraph 0018 and or paragraph 0024; 3 is the fine filter layer and suggest multiple fine filter layers too). Since the claim limitation is in an alternative form of either a, b, c, d or e so addressing one limitation fulfills the basis for rejection of the claim
Regarding claim 10, Schultink and Schultink 2 teaches the vacuum cleaner bag of claim 7, Schultink further discloses that the air-permeable material comprises 1 to 5 capacity layers (see paragraph 0018).Since the claim limitation is in an alternative form of either a, b, or c so addressing one limitation fulfills the basis for rejection of the claim
Regarding claim 11, Schultink and Schultink 2 teaches the vacuum cleaner bag of claim 7, Schultink further discloses that the air permeable material is formed in several layers consisting of at least one fine filter layer, a capacity layer and a support layer (see paragraph 0018)
Regarding claim 21, Schultink and Schultink 2 teaches the vacuum cleaner bag of claim 8, Schultink further discloses that the support layer is a scrim of at least about 5 g/m2 and preferably 20-100 g/m2 which falls within the claimed range of 5 to 80 g/m2 (see paragraph 0016) Since the claim limitation is in an alternative form of either a, b, or c so addressing one limitation fulfills the basis for rejection of the claim
Claim 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schultink and Schultink 2 as applied to claim 1 above, and further in view of Schultink et al. (US 20120131890)(hereinafter “Schultink 3”)
Regarding claim 13, Schultink and Schultink 2 teaches the vacuum cleaner bag of claim 1, but is different from claim 13 in that, Schultink and Schultink 2 do not teach the vacuum cleaner filter bag having at least one flow distributor or at least one diffuser. Schultink 3 is directed to a vacuum cleaner bag (see title and or abstract) and teaches that at least one flow distributor or at least one diffuser are arranged in an interior of the vacuum cleaner filter bag (see paragraph 0015) to extend the lifespan of the bag(see paragraph 0016 and or paragraph 0073). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Schultink and Schultink 2 reference to include the flow distributor or diffusor in order to extend the lifespan of the bag as taught by Schultink 3.
Regarding claim 16, Schultink and Schultink 2 teaches the vacuum cleaner bag of claim 1, but is different from claim 16 in that Schultink and Schultink 2 do not teach the vacuum cleaner filter bag having a flat bag. Schultink 3 is directed to a vacuum cleaner bag (see title and or abstract) and teaches that the vacuum cleaner filter bag comprises a flat bag, a block bottom bag or a 3D bag (see paragraph 0001 and or 0015) to extend dust storage capacity and extension of the useful life (see abstract and or paragraph 0013). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Schultink and Schultink 2 reference to include the flat bag in order to extend the dust storage capacity and the useful life of the bag as taught by Schultink 3.
Regarding claim 20, Schultink and Schultink 2 teaches the vacuum cleaner bag of claim 1, but is different from claim 20 in that Schultink and Schultink 2 do not teach the material of flow distributor or at least one diffuser. Schultink 3 is directed to a vacuum cleaner bag (see title and or abstract) and teaches that at least one flow distributor or at least one diffuser is made of plastic material (see paragraph 0034 and 0040) to extend the lifespan of the bag(see paragraph 0016 and or paragraph 0073). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Schultink and Schultink 2 reference to include the flow distributor or diffusor in order to extend the lifespan of the bag as taught by Schultink 3.
As to the use of recycled plastics, it is directed to a product by process limitation and would not produce any structural difference in the vacuum cleaner filter bag produced from the synthetic fibers. See MPEP 2113.
Claims 1, 4-11, 14, 15, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nauta et. al. (US 2009/0223190 A1) (hereinafter “Nauta”); in further view of Schultink et. al. (US 2009/0031683A1) (hereinafter “Schultink”) and Schultink et. al. (US 6171369 B1)(hereinafter “Schultink 2”).
Regarding claims 1 & 19, Nauta reference teaches a vacuum cleaner filter bag comprising;
an interior- enclosing wall of an air-permeable material and an inlet opening introduced into the wall (see paragraph 0047 forming a bag of air permeable material will provide an interior enclosing wall of the air permeable material and an inlet opening of the bag defined by the wall),
wherein the air-permeable material comprises at least one layer of a nonwoven fabric comprising powdery or fibrous recycled material from textile manufacturing (item 106 and or paragraph 0031); and
where the powdery or fibrous recycled material comprises of tear fibers (see paragraph 0006 and or paragraph 0031).
Nauta is different from claim 1 in that Nauta does not teach where the density of the nonwoven fabric comprises powdery or fibrous recycled material that has a density from 0.005 g/cm3 to 0.03 g/cm3 (claim 1) or from 0.007 g/cm3 to 0.02 g/cm3 (claim 19); and the powdery or fibrous recycled material comprising up to 95 wt. % of the powdery or fibrous recycled material or seed fibers and at least 5 wt. % of bonding fibers.
Regarding where the density of the nonwoven fabric comprising powdery or fibrous recycled material has a density from 0.005 g/cm3 to 0.03 g/cm3 (claim 1) or from 0.007 g/cm3 to 0.02 g/cm3 (claim 19); Schultink teaches that the density of the filter material is a result effective variable relating to achieving high dust storage capacity (see paragraph 0004] it is the object of the present invention to indicate a filter bag, the filter material of which, in comparison with those described in the state of the art, has a particularly low bulk density in order to achieve a superior dust storage capacity.”). Schultink further teaches a vacuum cleaner filter bag having a density of 0.0200 (see Table 1, Row 6).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.
There is no established criticality or evidence showing an unexpectedly good result occurring from the claimed parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to adjust the density of the nonwoven fabric comprising powdery or fibrous recycled material within the claimed range in order to obtain a workable product that is has been optimized for flowrate and dust storage capacity. MPEP 2144.05.II.B.
Nauta and Schultink do not teach where the powdery or fibrous recycled material comprising up to 95 wt. % of the powdery or fibrous recycled material or seed fibers and at least 5 wt. % of bonding fibers.
Schultink 2 teaches the powdery or fibrous recycled material in a range of 5-85% (see Column 9 Lines 58 to Column 10 Line 3) and a binder present in a range of 10-30 wt.% (see Column 9 Lines 58 to Column 10 Line 3) to achieve high dust storage capacity.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nauta and Schultink reference to include the fibrous material and binder with the desired range in wt% in order to obtain a high dust storage capacity as taught by Schultink 2.
Regarding claim 4, Nauta, Schultink, and Schultink 2 teach the bag of claim 1, and although Nauta does not mention the staple fiber length of bonding fibers. Schultink suggests providing staple fiber length of between 3 and 70 mm (See Schultink [0053]). Schultink 2 suggests that the staple fiber length of 5-20 mm in order to provide for an effective filter material (see column 10 Lines 20-35) Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to use a bonding fiber staple length of between 2-75 mm in Nauta, Schultink, and Schultink 2 in order to achieve the predictable result of producing an effective filter material as taught by Schultink 2. See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
Regarding claim 5, Nauta, Schultink and Schultink 2 teaches the vacuum cleaner bag of claim 1, although Nauta and Schultink do not mention the composition of a bonding fiber, Schultink 2 further teaches that the bonding fibers comprise bicomponent fibers consisting of a core consisting of a first thermoplastic material and a sheath consisting of a second thermoplastic material which melts at lower temperatures than the first thermoplastic material, wherein the core consists or both the core and the sheath consist of one recycled plastic or several recycled plastics (see column 7 Line 22-39). Schultink demonstrates that this fiber produces a less compacted, more open and breathable structure (see column 7 Lines 22-39)Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effective filed to provide a bonding fiber consisting of a core consisting of a first thermoplastic material and a sheath consisting of a second thermoplastic material which melts at lower temperatures than the first thermoplastic material, wherein the core consists or both the core and the sheath consist of one recycled plastic or several recycled plastics in Nauta, Schultink, and Schultink 2 in order to produces a less compacted, more open and breathable structure as taught by Schultink 2.
Regarding claim 6, Nauta, Schultink and Schultink 2 teaches the vacuum cleaner bag of claim 1, and Nauta provides a layer having recycled plastics (see paragraph 0031), but Nauta does not teach the material is constructed of several layers where the at least one is nonwoven fabric or fiber. Schultink further discloses that the air-permeable material is constructed in several layers, the air- permeable material having, in addition to the at least one layer of nonwoven fabric which comprises powdery or fibrous recycled material, at least one further layer comprising or made of a nonwoven fabric or a fiber web, wherein at least one, several or all of the additional layers comprise(s) one or more recycled plastics (see paragraph 0018). Schultink explains that these multiple layers provide support (See Schultink [0018]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide for layer(s), including nonwoven fabric, in addition to the layer having recycled plastics in Nauta and Schultink in order to provide support as taught by Schultink.
Regarding claim 7, Nauta, Schultink and Schultink 2 teaches the vacuum cleaner bag of claim 1, and Nauta provides a layer having recycled plastics (see paragraph 0031), and although Nauta does not mention the material of additional layers, Schultink further discloses that the air-permeable material is consist of at least one fine filter layer, at least one capacity layer and optionally at least one support layer, wherein at least one or all of the optional support layers or at least one or all of the fine filter layers comprise nonwoven fabrics which are made of a recycled plastic or several recycled plastics at least one of the capacity layers comprise or are made of the nonwoven fabric comprising powdery or fibrous recycled material (see Figure 1 to Figure 9 for different embodiments or paragraph 0018-0031). Schultink explains that providing these layers provide different filter properties to achieve better results (See Schultink paragraph 0018). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide these layers in order to provide different filter properties to achieve better results as taught by Schultink.
Regarding claim 8, Nauta, Schultink and Schultink 2 teaches the vacuum cleaner bag of claim 7, and although Nauta does not mention the material of the support layer, Schultink further discloses that the support layer is a spunbond nonwoven fabric or scrim (see paragraph 0016), b) the air-permeable material comprises 1 to 3 support layers made of recycled polymers such as polyester, in case of at least two support layers, and a total grammage of the sum of all the support layers is 10 to 240 g/m2 or c) all support layers are made of one recycled plastic or several recycled plastics.. Schultink explains that the support layer made of a spunbond nonwoven fabric or scrim provides different desired mechanical properties (See Schultink paragraph 0018). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the support layer made of spunbond nonwoven fabric or scrim in Nauta reference in order to provide different mechanical properties as taught by Schultink. Since the claim limitation is in an alternative form of either a, b, or c so addressing one limitation fulfills the basis for rejection of the claim
Regarding claim 9, Nauta, Schultink and Schultink 2 teaches the vacuum cleaner bag of claim 7, Nauta further discloses that at least one layer is made of one recycled plastic or several recycled plastics (see paragraph 0030 and 0031). Since the claim limitation is in an alternative form of either a, b, c, d or e so addressing one limitation fulfills the basis for rejection of the claim
Regarding claim 10, Nauta, Schultink and Schultink 2 teaches the vacuum cleaner bag of claim 7, Schultink further discloses that the air-permeable material comprises 1 to 5 capacity layers (see paragraph 0018).Since the claim limitation is in an alternative form of either a, b, or c so addressing one limitation fulfills the basis for rejection of the claim
Regarding claim 11, Nauta, Schultink and Schultink 2 teaches the vacuum cleaner bag of claim 7, Schultink further discloses that the air permeable material is formed in several layers consisting of at least one fine filter layer, a capacity layer and a support layer (see paragraph 0018)
Regarding claim 14, Nauta, Schultink and Schultink 2 teaches the vacuum cleaner bag of claim 1, Nauta further discloses that the recycled plastic is selected from the group consisting of recycled polyester (see paragraph 0031)
Regarding claim 15, Nauta, Schultink and Schultink 2 teaches the vacuum cleaner bag of claim 1.
Nauta further discloses that the filter material may comprise of an adhesive of 5-40 g per 80 g of fibers. Therefore, Nauta contemplates a bag which is greater than 50% recycled fibers (see paragraph 0020)
Regarding claim 17, Nauta, Schultink and Schultink 2 teaches the vacuum cleaner bag of claim 1.
Nauta further discloses that the nonwoven fabric comprising powdery or fibrous recycled material from textile manufacturing comprises cotton (see paragraph 0018)
Regarding claim 21, Nauta, Schultink and Schultink 2 teaches the vacuum cleaner bag of claim 8.
Schultink further discloses that the support layer is a scrim of at least about 5 g/m2 and preferably 20-100 g/m2 which falls within the claimed range of 5 to 80 g/m2 (see paragraph 0016) Since the claim limitation is in an alternative form of either a, b, or c so addressing one limitation fulfills the basis for rejection of the claim
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schultink and Schultink 2 or Nauta, Schultink and Schultink 2 as applied to claim 1 above, and further in view of Schultink et al. (US 20120211625)(hereinafter “Schultink 4”)
Regarding claim 12, Schultink and Schultink 2 or Nauta, Schultink and Schultink 2 teaches the vacuum cleaner bag of claim 1, but is different from claim 12 in that Schultink and Schultink 2 or Nauta, Schultink and Schultink 2 do not teach the vacuum cleaner filter bag having a retaining plate made of recycled plastic enclosing the inlet port.
Schultink 4 is directed to a vacuum cleaner bag (see title and or abstract) and teaches that the vacuum cleaner filter bag has a retaining plate enclosing the inlet port (see paragraph 0010 and or 0008) made of plastic (see paragraph 0012) in order to retain the vacuum cleaner filter bag (see paragraph 0010). Schultink 4 explains that this arrangement provides sufficient strength for an effective retaining plate having opening and closure flap (See paragraph 0010). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Schultink and Schultink 2 or Nauta, Schultink and Schultink 2 reference to include the retaining plate enclosing the inlet port made of one or more plastic in order to provide a provide sufficient strength to retain the vacuum cleaner filter bag as taught by Schultink 4.
As to the use of recycled plastics, it is directed to a product by process limitation and would not produce any structural difference in the vacuum cleaner filter bag produced from the synthetic fibers. See MPEP 2113.
Further, Nauta suggests using recycled materials in the construction of the bag. And a person having ordinary skill would have recognized that the use of recycled plastics provides for an effective construction material for a vacuum cleaner bag. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to use recycled plastic material in Nauta, Schultink and Schultink 4 in order to achieve the predictable result of creating an effective vacuum cleaner bag using recycled materials in construction. See MPEP 2143(I)(C), it is prima facie obvious to use a known technique to improve similar devices in the same way.
Claim 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nauta, Schultink and Schultink 2 as applied to claim 1 above, and further in view of Schultink et al. (US 20120131890)(hereinafter “Schultink 3”)
Regarding claim 13, Nauta, Schultink and Schultink 2 teaches the vacuum cleaner bag of claim 1, but is different from claim 13 in that Nauta, Schultink and Schultink 2 do not teach the vacuum cleaner filter bag having at least one flow distributor or at least one diffuser.
Schultink 3 is directed to a vacuum cleaner bag (see title and or abstract) and teaches that at least one flow distributor or at least one diffuser are arranged in an interior of the vacuum cleaner filter bag (see paragraph 0015) to extend the lifespan of the bag(see paragraph 0016 and or paragraph 0073). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nauta, Schultink and Schultink 2 reference to include the flow distributor or diffusor in order to extend the lifespan of the bag as taught by Schultink 3.
Regarding claim 16, Nauta, Schultink and Schultink 2 teaches the vacuum cleaner bag of claim 1, but is different from claim 16 in that Nauta, Schultink and Schultink 2 do not teach the vacuum cleaner filter bag having a flat bag.
Schultink 3 is directed to a vacuum cleaner bag (see title and or abstract) and teaches that the vacuum cleaner filter bag comprises a flat bag, a block bottom bag or a 3D bag (see paragraph 0001 and or 0015) to extend dust storage capacity and extension of the useful life (see abstract and or paragraph 0013). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nauta, Schultink and Schultink 2 reference to include the flat bag in order to extend the dust storage capacity and the useful life of the bag as taught by Schultink 3.
Regarding claim 20, Nauta, Schultink and Schultink 2 teaches the vacuum cleaner bag of claim 1, but is different from claim 20 in that Nauta, Schultink and Schultink 2 do not teach the material of flow distributor or at least one diffuser.
Schultink 3 is directed to a vacuum cleaner bag (see title and or abstract) and teaches that at least one flow distributor or at least one diffuser is made of plastic material (see paragraph 0034 and 0040) to extend the lifespan of the bag(see paragraph 0016 and or paragraph 0073). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nauta, Schultink and Schultink 2 reference to include the flow distributor or diffusor in order to extend the lifespan of the bag as taught by Schultink 3.
As to the use of recycled plastics, Nauta suggests using recycled materials in the construction of the bag. And a person having ordinary skill would have recognized that the use of recycled plastics provides for an effective construction material for a vacuum cleaner bag. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to use recycled plastic material in Nauta, Schultink and Schultink 3 in order to achieve the predictable result of creating an effective vacuum cleaner bag using recycled materials in construction. See MPEP 2143(I)(C), it is prima facie obvious to use a known technique to improve similar devices in the same way.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-17 and 19-21 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1-13 and 15-21 of co-pending Application No. 16/084900 (“900”) in view of Nauta, Schultink, Schultink 2, Schultink 3 and Schultink 4.
As to instant claims 1, 4-17 and 19-21, ‘900’ claims 1-13 and 15-21 claim an invention substantially overlapping in scope. Other differences are considered to be obvious over Nauta, Schultink, Schultink 2, Schultink 3 and Schultink 4 for reasons analogous to the prior art rejections indicated above.
This is a provisional non-statutory double patenting rejection.
Claims 1, 4-17 and 19-21 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1-2 and 4-26 of co-pending Application No. 16/080214 (“214”) in view of Nauta, Schultink, Schultink 2, Schultink 3 and Schultink 4.
As to instant claims 1, 4-17 and 19-21, ‘214’ claims 1-2 and 4-26 claim an invention substantially overlapping in scope. Other differences are considered to be obvious over Nauta, Schultink, Schultink 2, Schultink 3 and Schultink 4 for reasons analogous to the prior art rejections indicated above.
This is a provisional non-statutory double patenting rejection.
After final comments
Examiner indicated that the proposed amendment is an obvious optimization of a known result effective variable in view of related prior art US 20110030557 at para. [0038]. As such, the case is not in condition for allowance.
Response to Amendment
Applicant’s amendments to the claims have overcome some of the rejections under 103 previously set forth.
New rejections under 35 U.S.C. § 103 are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 6/17/2022, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive. Therefore, the rejections based on the Schultink reference teaching a vacuum cleaner filter bag having a nonwoven fabric with a density of 0.0200 (see Table 1, Row 6) have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the obviousness to optimize the density of the air-permeable material comprising at least one layer of nonwoven fabric.
Regarding where the density of the nonwoven fabric comprising powdery or fibrous recycled material has a density from 0.005 g/cm3 to 0.03 g/cm3; Schultink teaches that the density of the filter material is a result effective variable relating to achieving high dust storage capacity (see paragraph 0004] it is the object of the present invention to indicate a filter bag, the filter material of which, in comparison with those described in the state of the art, has a particularly low bulk density in order to achieve a superior dust storage capacity.”). Schultink further teaches a vacuum cleaner filter bag having a density of 0.0200 (see Table 1, Row 6).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.
There is no established criticality or evidence showing an unexpectedly good result occurring from the claimed parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to adjust the density of the nonwoven fabric comprising powdery or fibrous recycled material within the claimed range in order to obtain a workable product that is has been optimized for flowrate and dust storage capacity. MPEP 2144.05.II.B.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/ Examiner, Art Unit 1773